Case 1:19-cr-00026-SPW Document 65 Filed 06/23/20 Page 1 of 1

FILED

JUN 2 3 2020
IN THE UNITED STATES DISTRICT COURT Clerk, US District Court
FOR THE DISTRICT OF MONTANA seeBillings

BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR 19-26-BLG-SPW

Plaintiff,
VS. ORDER

KATERINA MARIE BOLEJACK,

 

Defendant.

 

Upon the Court’s Own Motion,
IT IS HEREBY ORDERED that sentencing currently scheduled for
Thursday, July 2, 2020 at 1:30 p.m., is VACATED and reset to commence on

Thursday, July 2, 2020 at 9:30 a.m., changing the time of the hearing only.

 

The Clerk shall forthwith notify the parties of the making of this Order.

vail
DATED this 225 day of June, 2020.

i Cpe: .
“SUSAN P, WATTERS
U.S. DISTRICT JUDGE

 
